Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Reason for allowance
Claims 2-21 are allowed.
The following is an examiner’s statement of reasons for allowance: the argument presented in the remark filed on 1/7/22 is persuasive and the prior art of record does not teach or suggest, the amended limitation “...in response to the provision request, provisioning the data volume of the shared resource, and attaching the data volume to a virtual machine hosted by a host computing system; receiving a request to change the performance tier of the data volume to a second performance tier specifying a second processing rate of IOPS that is different from the first processing rate of IOPS; causing the shared resource to change the performance tier of the data volume to the second performance tier; and performing one or more tasks using data from the data volume at the second processing rate of IOPS according to the second performance tier” in light of other features described in independent claims 2, 9 and 16. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Liangche A. Wang whose telephone number is (571)272-3992.  The examiner can normally be reached on Monday thru Friday, 8:30 am to 5:00 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joon H Hwang can be reached on (571)272-4036.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





Liang-che Alex Wang
February 9, 2022
/LIANG CHE A WANG/Primary Examiner, Art Unit 2447